SCHEB, Judge.
Defendant pled nolo contendere to a charge of robbery with a firearm. The trial judge adjudicated the defendant guilty and sentenced him to seven years imprisonment with a three year mandatory sentence. Defendant was sentenced under the sentencing guidelines. The trial court retained jurisdiction over one-third of the defendant’s term under section 947.16(3), Florida Statutes (1983).
A trial court cannot retain jurisdiction over a defendant in cases in which the sentencing guidelines apply since parole is not available in such cases. Carter v. State, 464 So.2d 172 (Fla. 2d DCA 1985).
Accordingly, we affirm the defendant’s conviction and sentence but remand to the trial court to strike the retention of jurisdiction provision.
GRIMES, A.C.J., and CAMPBELL, J., concur.